Ryland, Judge,
delivered the opinion of the court.
The defendant was indicted for selling spirituous liquor in less quantity than one quart, to-wit: one pint, without license. He was tried and convicted. On the trial, the proof was that he sold a half pint of spirituous liquor to one Mansfield, for the price of ten cents, within the time laid in the indictment.
The defendant moved the court to instruct the jury “ that unless the quantity sold was one pint, they ought to find the defendant not guilty.” The court refused this instruction, the defendant excepted, and brings the case here by appeal.
There was no error in refusing to give the instruction prayed for. The offence consists in selling, without license, spirituous liquor in less quantity than a quart. A half pint makes the offence. The State was not bound to prove the exact quantity, so that the quantity proved to have been sold was such as the law forbade. Here the offence was completed by the sale of a half pint, equally as much as if the proof had shown the quantity to be a pint.
There is no error in the judgment of the court below ", it is, therefore, with the concurrence of the other Judges, affirmed.